DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	The amendment to the claims filed Jan. 18, 2022 is sufficient for the Examiner to withdraw the objection to claim 6.
Claim Rejections - 35 USC § 112
	Due to the cancellation of claim 4, the rejection of claim 4 under 35 U.S.C. 112(b) is moot.
	The amendment filed Jan. 18, 2022 is sufficient for the Examiner to withdraw the rejection of 35 U.S.C. 112(b) for claims 1 and 5-7.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on Mar. 3, 2022.
The claims in the application have been amended as discussed below.
Claim 5 is canceled.
 
Allowable Subject Matter
Claims 1 and 6-7 is/are allowed.
the prior art fails to disclose or fairly suggest the claimed method of comprising the claimed steps of preparing a die set, disposing a mold material, heating the mold mater, molding the optical element by press molding, pushing the optical element upward by raising the lower die, as claimed, , and the claimed lower die has a first surface having a first stepped shape, the side die has a second surface facing the first surface of the lower die surface has a second stepped shape, one of the first and the second surface includes a protrusion portion, the other of the first surface and the second surface includes a recess portion, and wherein the pushing upward of the optical element includes rotating one of the lower die and the side die to bring the recess portion into contact with the protrusion portion to move the lower molding surface in the through hole of the side die.
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure Chiang (US2007/0092592A1).  Chiang (Figs. 1-3 and [0017]-[0024]) discloses a method of molding an optical element comprising preparing a die set including an upper die ("first mold core 110") having an upper molding surface ("first molding surface 112"), a lower die ("a second mold core 120") having a lower molding surface ("convex second molding surface 122"), a side die ("lens holder 130") in which a through hole ("central through hole 131" and "cavity 132") serving as a side molding surface is formed, and a sleeve ("mold frame 150") configured to accommodate the upper die, lower die and the side die.  Chiang further discloses disposing a mold material ("lens material 300") on the lower molding surface after inserting the lower die into the through hole (Fig. 2) such that the lower molding surface is positioned in the through hole of the side die.  Chiang further discloses a mold heater is arranged around the mold apparatus 100 to heat the lens preform 300 to the required temperature, and this provides for heating the mold material in the through hole of the side die.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA L HERRING/Primary Examiner, Art Unit 1741